Citation Nr: 1619729	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  09-46 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for bilateral hearing loss.

2.  Entitlement to total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel





INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from September 1976 to October 1976, and from February 1983 to April 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  That rating decision, in pertinent part, denied a compensable evaluation for the Veteran's service connected bilateral hearing loss.

In July 2014, the Board remanded the claim for further development.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the appeals period, the Veteran's hearing loss was manifested by no worse than level II hearing in each ear.


CONCLUSION OF LAW

The criteria for a compensable rating for a bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

Notice was provided in a standard letter dated in January 2009.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records and relevant VA treatment records pertinent to the hearing loss claim have been obtained.  The Veteran was provided VA audiological examinations in December 2008, February 2009, and July 2013.  The examinations are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanation.  

Thus, VA's duty to assist has been met.

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran contends that he is entitled to a compensable disability rating for his bilateral hearing loss.  He has been in receipt of a noncompensable rating for that disability since the initial award of service connection in November 1991.  His current claim for increase was received in December 2008.

Hearing loss is rated under Diagnostic Code 6100.  The assigned evaluations for hearing loss are determined by mechanically, so nondiscretionarily, applying the rating criteria to certified test results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss ratings range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with average hearing thresholds determined by puretone audiometric testing at frequencies of 1000, 2000, 3000 and 4000 cycles per second.  "Puretone threshold average" is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz divided by four.  This average is used in all cases (including those in §4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIA.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

A December 2008 VA audiogram noted pure tone averages of 28 decibels in the right ear and 35 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 92 percent in each ear.  The examiner noted mild to moderately severe sensorineural hearing loss in the right ear and mild to severe sensorineural hearing loss in the left ear.

Applying the results from the December 2008 audiogram to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing loss in the right ear and Level I hearing loss in the left ear.  When both ears have Level I hearing loss, a zero percent (noncompensable) rating is assigned under Table VII.  38 C.F.R. § 4.85.


On the authorized audiological evaluation in February 2009, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
35
60
65
LEFT
30
35
35
75
70

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 84 percent in the left ear.  

Applying the results from the February 2009 VA examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level II hearing loss in the right ear and Level II hearing loss in the left ear.  When both ears have Level II hearing loss, a zero percent (noncompensable) rating is assigned under Table VII.  38 C.F.R. § 4.85.

On the authorized audiological evaluation in July 2013, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
30
65
65
LEFT
25
30
35
75
80

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 88 percent in the left ear.  The examiner noted that the Veteran reported the he needed to turn the television volume up to a level that others found uncomfortable; that he could not hear his wife; and that he had difficulty hearing in the presence of background noise.

Applying the results from the July 2013 VA examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing loss in the right ear and Level II hearing loss in the left ear.  When one hear has Level I hearing loss and the other has Level II hearing loss, a zero percent (noncompensable) rating is assigned under Table VII.  38 C.F.R. § 4.85.

After a review of the record, the Board finds that the evidence for the entire appeals period reveals a hearing impairment consistent with the currently assigned noncompensable evaluation.  That evaluation is based on the Veteran's average pure tone thresholds and speech recognition scores from the three audiograms of record, and appropriately reflects his hearing loss under the provisions of 38 C.F.R. §§ 4.85.  The evaluation of hearing loss is predicated upon the results of the audiology studies of record.  See Lendenmann, 3 Vet. App. at 349.   In the absence of any additional evidence showing a more severe hearing loss disability, the Veteran's hearing loss has not approximated the criteria for a compensable evaluation.  Accordingly, a compensable disability rating is denied.  

The above determination is based upon consideration of applicable rating provisions.  The July 2013 VA examination report describes the effects of the Veteran's hearing impairment on his daily life.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  It was noted by the examiner that he has difficulty hearing his wife and understanding speech with background noise.  He also was noted to keep the television too loud for others.  The effects do not show an unusual disability picture such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015).  The symptoms of his disability have been accurately reflected by the schedular criteria.  The effects arise due to the underlying hearing impairment contemplated by the ratings.  As the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation for the service-connected hearing loss disability is adequate, and referral is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).  

For the foregoing reasons, the Board finds that the claim for a compensable disability rating for hearing loss is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, this doctrine is inapplicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An increased (compensable) evaluation for bilateral hearing loss is denied.


REMAND

In a September 2014 rating decision, the RO, in pertinent part, denied entitlement to a TDIU.  The Veteran filed a notice of disagreement with respect to that issue in October 2014.  No statement of the case (SOC) has been issued with respect to the Veteran's notice of disagreement.  Moreover, the RO has not acknowledged receipt of the notice of disagreement in the VA Central Office Locator System (VACOLS 3) so that the Board can be sure that the RO is presently working on getting an SOC to the Veteran.  The appropriate Board action in such a case is to remand the issue to the AOJ for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue the Veteran a SOC addressing the issue of entitlement to TDIU, to include notification of the need to timely file a substantive appeal to perfect his appeal on the issue.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


